     Case 5:19-cv-00548 Document 16 Filed 09/29/20 Page 1 of 3 PageID #: 128




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY


ALAN R. MANN,

               Petitioner,

v.                                                          CIVIL ACTION NO. 5:19-cv-00548

DAVID L. YOUNG, Warden,
FCI Beckley,

               Respondent.

                                             ORDER

               Pending are Petitioner’s Petition for a Writ of Habeas Corpus [Doc. 1], filed July

26, 2019, and Respondents Motion to Dismiss, or in the alterative, to Transfer [Doc. 12]. This

action was previously referred to the Honorable Dwane L. Tinsley, United States Magistrate Judge,

for submission of proposed findings and a recommendation (“PF&R”). Magistrate Judge Tinsley

filed his PF&R on June 4, 2020. Magistrate Judge Tinsley recommended that the Court grant

Respondent’s Motion to Dismiss, deny Respondent’s Motion to Transfer, deny Petitioner’s

Petition for a Writ of Habeas Corpus, and dismiss this civil action from the docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis

added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-
    Case 5:19-cv-00548 Document 16 Filed 09/29/20 Page 2 of 3 PageID #: 129




Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s

findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

               Petitioner filed his objections on July 1, 2020 [Doc. 15]. Petitioner objects to the

PF&R’s recommendation that his section 2241 Petition be denied on the basis that it fails to satisfy

the second prong of the savings clause test announced in In re Jones, 226 F.3d 328, 333 (4th Cir.

2000). The second prong requires that “subsequent to the prisoner’s direct appeal and his first

section 2255 motion, the substantive law changed such that the conduct of which the petitioner

was convicted is deemed not to be criminal.” In re Jones, 226 F.3d at 333-34. Petitioner contends

that the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019), is retroactive

on collateral review. Neither the Supreme Court nor the Sixth Circuit, the Court of Appeals of his

conviction, have addressed retroactive application of Rehaif. District courts within the Sixth

Circuit, however, have concluded that Rehaif does not apply retroactively on collateral review. See

United States v. Burley, No. 4:15-cr-352, 2020 WL 2126682, *1 (N.D. Oh. May 5, 2020); Wright

v. United States, No. 1:16-cv-01080, 2020 WL 718237 (W.D. Tenn. Feb. 12, 2020); see also

Dowlen v. United States, No. 3:16-cv-0676, 2020 WL 489460, *2 (M.D. Tenn. Jan. 30, 2020)

(collecting cases). The Court agrees with the weight of authority indicating that Rehaif is not

deemed retroactive in the circuit of his conviction.




                                                 2
    Case 5:19-cv-00548 Document 16 Filed 09/29/20 Page 3 of 3 PageID #: 130




              Accordingly, the Court ADOPTS the PF&R [Doc. 14], GRANTS Respondent’s

Motion to Dismiss [Doc. 12-1], DENIES Respondent’s Motion to Transfer [Doc 12-2], DENIES

Petitioner’s Petition for a Writ of Habeas Corpus [Doc. 1], and DISMISSES the matter.

              The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party herein.



                                                    ENTERED: September 29, 2020




                                                2
